PER CURIAM.
Appellant challenges the summary denial of his motion made pursuant to Florida Rule of Criminal Procedure 3.850 alleging that he was denied effective assistance of counsel. He asserts that his counsel advised him to plead guilty to a probation violation which relied, in part, on a probation violation charge previously dismissed as untimely under section 949.11, Florida Statutes (1981) (repealed by Ch. 82-171, § 18, Laws of Fla.). If proven true, appellant’s allegation may constitute ineffective assistance of counsel. We therefore remand with directions to the trial court to attach that portion of the record demonstrating that appellant is not entitled to the relief sought or to conduct an evidentiary hearing.
Remanded.